 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GREAME W. THOMAS, et al.,                                 Case No. 1:19-cv-00922-NONE-BAM
12                         Plaintiffs,                         ORDER DENYING PLAINTIFFS’
                                                               MOTION TO AMEND COMPLAINT
13            v.                                               WITHOUT PREJUDICE
14   THE RV FACTORY, LLC, et al.,                              (Doc. No. 20)
15                         Defendants.
16

17            Currently pending before the Court is Plaintiffs Graeme W. Thomas and Elizabeth
18   Thomas’ (“Plaintiffs”) motion for leave to amend their complaint to name Augusta RV LLC as a
19   defendant. (Doc. No. 20.) Defendant The RV Factory, LLC (“Defendant”) did not file an
20   opposition pursuant to Local Rule 230(c).1 The Court found the matter suitable for decision
21   without the need for oral argument pursuant to Local Rule 230(g) and vacated the hearing on the
22   motion set for March 13, 2020. (Doc. No. 24.) Having considered the motion as well as the
23   record in this case, Plaintiff’s motion for leave to amend is DENIED without prejudice.
24                                                   BACKGROUND
25            Defendant removed this action from the Superior Court for the County of Calaveras on
26
     1
              On March 4, 2020, after the motion had been taken under submission in light of the lack of timely
27   opposition, Defendant filed a letter explaining that it had incorrectly assumed the hearing on the motion had
     previously been vacated to allow the parties to engage in meet and confer efforts but nonetheless did not oppose the
28   motion. (Doc. No. 25.)
                                                               1
 1   July 3, 2019 on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1441(b). (Doc. No. 1.)

 2   Plaintiffs’ complaint arises out of a fire that occurred at Plaintiffs residence which was allegedly

 3   caused by a defective travel trailer battery manufactured by Defendant. (Id. at Ex. A.) Plaintiffs’

 4   complaint, which was filed in state court on June 4, 2019, named Defendant as well as Does 1

 5   through 100, inclusive, as defendants. (Id.)

 6          On October 9, 2019, the Court issued a Scheduling Order in this case. (Doc. No. 12.)

 7   Pursuant to the Scheduling Order, a deadline for any stipulated amendments or motions to amend

 8   the pleadings was set for January 10, 2020. (Id.)

 9          On February 10, 2020, Plaintiff filed the instant motion to amend. (Doc. No. 20.)

10   According to the motion, Plaintiffs “recently discovered” that Defendant purchased an entity

11   called August RV, LLC, which Plaintiffs seek to name as a Defendant in lieu of Doe 1. (Id.)

12                                           DISCUSSION
            The Scheduling Order issued in this action on October 9, 2019, required that any motion
13
     to amend the pleadings be filed by January 10, 2020. (Doc. No. 13.) Plaintiffs initially filed their
14
     request to amend on February 10, 2020—one full month after the expiration of the amendment
15
     deadline set forth in the Scheduling Order. (See Doc. No. 20.) As Plaintiffs’ request to amend
16
     comes after expiration of the relevant Scheduling Order deadline, the Court must apply the
17
     standard for amending a scheduling order under Federal Rule of Civil Procedure 16. Coleman v.
18
     Quaker Oats Co., 232 F.3d 1271, 1294–95 (9th Cir. 2000) (finding district court correctly
19
     addressed motion for leave to amend under Rule 16 because it had issued a pretrial scheduling
20
     order that established a timetable for amending the pleadings and the motion was filed after the
21
     deadline had expired).
22
            Pursuant to Rule 16(b), a scheduling order “may be modified only for good cause and
23
     with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The “good cause” standard “primarily
24
     considers the diligence of the party seeking the amendment.” Johnson v. Mammoth Recreations,
25
     Inc., 975 F.2d 604, 609 (9th Cir. 1992). The Court may modify the scheduling order if it cannot
26
     reasonably be met despite the diligence of the party seeking the extension.” Id. If the party was
27
     not diligent, the inquiry should end. Id.
28
                                                       2
 1          Here, Plaintiffs represent that they discovered the information necessary to amend their
 2   complaint, namely that Augusta RV, LLC had been purchased by Defendant, “recently” and
 3   “subsequent to filing [their] Complaint.” (Doc. No. 20 at 3.) This information is insufficient for
 4   the Court to determine whether the good cause standard has been met and further specificity

 5   regarding Plaintiffs’ diligence in seeking amendment is required.

 6          Moreover, a request for leave to amend the complaint must attach a copy of the full

 7   proposed amended pleading which is complete in itself. Local Rule 220. Here, Plaintiffs have

 8   solely attached a “Doe Amendment” referring to the prior complaint and purporting to substitute

 9   Augusta RV, LLC for the name of “DOE 1” wherever it appears in the complaint. Plaintiffs must

10   instead provide a proposed amended pleading which is complete in itself without reference to the

11   prior pleading.

12                                    CONCLUSION AND ORDER
13          For the reasons discussed above, IT IS HEREBY ORDERED that Plaintiffs’ motion for
14   leave to amend the complaint (Doc. No. 20) is DENIED without prejudice.
15

16   IT IS SO ORDERED.

17      Dated:     March 9, 2020                              /s/ Barbara   A. McAuliffe            _
18                                                        UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                      3
